 



Exhibit 10.1
Endocare, Inc.
Description of director compensation, as amended on September 14, 2005
Annual Retainers. Each of our non-employee directors receives an annual retainer
of $25,000 for his service as a director. The lead independent director receives
an additional annual retainer of $15,000, the chairman of the audit committee
receives an additional annual retainer of $12,500, the chairman of the
compensation committee receives an additional annual retainer of $10,000, the
chairman of the nominating and corporate governance committee receives an
additional annual retainer of $7,500 and each member of the audit committee
receives an additional annual retainer of $2,500. The additional annual
retainers are cumulative for any director who serves in multiple capacities for
which such director is entitled to more than one additional annual retainer (for
example, because the lead independent director also serves as chairman of the
nominating and corporate governance committee and currently is a member of the
audit committee, he is entitled to receive an aggregate annual retainer of
$50,000, equal to the base annual retainer of $25,000 plus an aggregate
additional annual retainer of $25,000). All annual retainers are paid quarterly
in arrears.
Meeting Fees. Each non-employee director also receives $1,000 for each meeting
of our board of directors or any committee thereof that he attends in person and
an additional payment of $500 for each meeting of our board of directors or any
committee thereof that he attends telephonically.
Expense Reimbursement. Directors are reimbursed for reasonable expenses incurred
in connection with serving as directors.
2004 Non-Employee Director Option Program. Each non-employee director also
participates in our 2004 Non-Employee Director Option Program (the “2004
Director Program”). The 2004 Director Program was adopted by our Board of
Directors in July 2004 as part of our 2004 Stock Incentive Plan, and became
effective upon approval by our stockholders at the Annual Meeting of the
Stockholders held September 10, 2004. The 2004 Director Program is subject to
the terms and conditions of the 2004 Stock Incentive Plan. Under the 2004
Director Program, non-employee directors receive a stock option grant of 20,000
shares on January 10 of each year beginning in 2005. In addition, each
non-employee director first elected or appointed to the Board after stockholder
approval of the 2004 Stock Incentive Plan receives a stock option grant of
30,000 shares on the first trading day after such non-employee director is first
elected or appointed to the Board. All of the options granted to non-employee
directors under the 2004 Director Program are granted at an exercise price equal
to the fair market value of the common stock on the date the options are
granted. The Board has the discretion to amend the 2004 Director Program and
increase or decrease the number of stock options granted to non-employee
directors on an annual or other basis. A copy of the 2004 Director Program was
filed as Exhibit 10.34 to the annual report on Form 10-K that we filed on
March 16, 2005.

 